



EXHIBIT 10.19
DUCOMMUN INCORPORATED


RESTRICTED STOCK UNIT AGREEMENT




This restricted stock unit agreement is made as of __________ (the “Effective
Date”), between Ducommun Incorporated, a Delaware corporation (the
“Corporation”), and _______ (“Award Holder”).
R E C I T A L S
This restricted stock unit agreement is pursuant to the 2020 Stock Incentive
Plan (the “Plan”).
A G R E E M E N T S
1.Grant. The Corporation hereby grants to the Award Holder an award (the
“Award”) of _______ restricted stock units (the “Restricted Stock Units”),
subject to certain adjustments as described herein. Each restricted stock unit
represents the right to receive one share of Common Stock, subject to the
conditions set forth in this restricted stock unit agreement and the Plan.
2.Definitions. Unless the context clearly indicates otherwise, and subject to
the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this restricted stock unit agreement,
shall have the meanings set forth in this Section 2.
         “Common Stock” shall mean the Common Stock, $.01 par value, of the
Corporation or such other class of shares or other securities as may be
applicable pursuant to the provisions of Section 7 of this restricted stock unit
agreement.
         “Subsidiary” shall mean a corporation or other form of business entity
more than 50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.
         “Committee” shall mean the Compensation Committee of the Board of
Directors of the Corporation, or if there is no such committee acting, the Board
of Directors of the Corporation.


        3. Vesting. Provided that the Award Holder has remained in the employ of
the Corporation and/or its Subsidiaries throughout the period from the Effective
Date until _______, one-third of the Restricted Stock Units shall vest on
_______ (the “First Vesting Date”). Provided that the Award Holder has remained
in the employ of the Corporation and/or its Subsidiaries throughout the period
from the Effective Date until _________ an additional one-third of the
Restricted Stock Units shall vest on _______ (the “Second Vesting Date”).
Provided that the Award Holder has remained in the employ of the Corporation
and/or its Subsidiaries throughout the period from the Effective Date until
________, an additional one-third of the Restricted Stock Units shall vest on
_________ (the “Third Vesting Date”). The First Vesting Date, the Second Vesting
Date and the Third Vesting Date are each the “Vesting Date” for the Restricted
Stock Units that vest on such date. Restricted Stock Units that
1



--------------------------------------------------------------------------------



have vested and are no longer subject to a substantial risk of forfeiture are
referred to herein as “Vested Units.” Restricted Stock Units that are not vested
and remain subject to a substantial risk of forfeiture are referred to herein as
“Unvested Units.”

4.  Settlement of Vested Units. Upon the vesting of all or a portion of the
Award, one share of Common Stock shall be issuable for each Vested Unit (the
“RSU Shares”). Thereafter, the Corporation will transfer such RSU Shares to the
Award Holder upon the satisfaction of any required tax withholding obligations,
securities law registration or other requirements, and applicable stock exchange
listing. No fractional shares shall be issued with respect to the Award. The
Award Holder shall not acquire or have any rights as a shareholder of the
Corporation by virtue of this restricted stock unit agreement (or the Award
evidenced hereby) until the certificates representing shares of Common Stock
issuable pursuant to this Award are actually issued and delivered to the Award
Holder in accordance with the terms of the Plan and this restricted stock unit
agreement. Notwithstanding the foregoing, the Award Holder may elect, on a form
and in a manner prescribed by the Corporation, to defer any payment of Vested
Units, provided that any such deferral of payment must comply with any
applicable requirements of Section 409A of the Code.
5. Termination. If the Award Holder’s employment with the Corporation or a
Subsidiary terminates at any time for any reason prior to the Vesting Date,
except as provided in this Section 5 or as determined by the Committee in its
sole and absolute discretion, the Unvested Units will be forfeited and cancelled
and surrendered to the Corporation without payment of any consideration,
effective on the date of the Award Holder’s termination of employment. Upon the
termination of the Award Holder’s employment with the Corporation or a
Subsidiary as a result of death or “permanent disability” (as defined herein)
the Restricted Stock Units shall become fully vested on the date of such death
or “permanent disability”. As used herein, the term “permanent disability” shall
mean the date on which the Award Holder has not worked or been able to work due
to physical or mental incapacity for a period of one hundred eighty (180)
consecutive days.
6. Adjustments
          (a) If the outstanding shares of Common Stock of the Corporation are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Corporation through recapitalization (other than
the conversion of convertible securities according to their terms),
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made, or if the Corporation
shall spin-off, spin-out or otherwise distribute assets with respect to the
outstanding shares of Common Stock of the Corporation, an appropriate and
proportionate adjustment shall be made, in the number of restricted stock units
subject to this Award.
          (b)  In the event of the dissolution or liquidation of the
Corporation, or upon any merger, consolidation or reorganization of the
Corporation with any other corporations or entities as a result of which the
Corporation is not the surviving corporation, or upon the sale of all or
substantially all of the assets of the Corporation or the acquisition of more
than 80% of the stock of the Corporation by another corporation or entity, there
shall be substituted for each of the shares of Common Stock then subject to this
Award the number and kind of shares of stock, securities or other assets which
would
2



--------------------------------------------------------------------------------



have been issuable or payable in respect of or in exchange for such Common Stock
then subject to the Award, as if the Award Holder had been the owner of such
shares as of the transaction date. Any securities so substituted shall be
subject to similar successive adjustments.
          7. No Right to Continued Employment. Nothing in the Plan, in this
restricted stock unit agreement or in any other instrument executed pursuant
thereto shall confer upon the Award Holder any right to continue in the employ
of the Corporation or any Subsidiary of the Corporation or shall interfere in
any way with the right of the Corporation or any such Subsidiary to at any time
terminate the employment of the Award Holder with or without cause.
        8. Legal Requirements. No shares issuable under this Award shall be
issued or delivered unless and until, in the opinion of counsel for the
Corporation, all applicable requirements of federal and state law and of the
Securities and Exchange Commission pertaining to the issuance and sale of such
shares and any applicable listing requirements of any national securities
exchange on which shares of the same class are then listed, shall have been
fully complied with. In connection with any such issuance or transfer, the
person acquiring the shares shall, if requested by the Corporation, give
assurances satisfactory to counsel to the Corporation in respect of such matters
as the Corporation or any Subsidiary of the Corporation may deem desirable to
assure compliance with all applicable legal requirements.
        9. No Rights as a Shareholder. Neither the Award Holder nor any
beneficiary or other person claiming under or through the Award Holder shall
have any right, title or interest in or to any shares of Common Stock allocated
or reserved for the purpose of the Plan or subject to this Agreement except as
to such shares of Common Stock, if any, as shall have been issued or transferred
to such person.
        10. Withholding. The Corporation or any Subsidiary of the Corporation
may make such provisions as it may deem appropriate for the withholding of any
taxes which the Corporation or such Subsidiary determines it is required to
withhold in connection with this restricted stock unit agreement and the
transactions contemplated hereby, and the Corporation or any such Subsidiary may
require the Award Holder to pay to the Corporation or such Subsidiary in cash
any amount or amounts which may be required to be paid as withheld taxes in
connection with any issuance of Common Stock pursuant to this Award or any other
transaction contemplated hereby as a condition to the issuance of shares of the
Common Stock, provided, however, that any amount withheld for taxes in
connection with this Award may, at the election of the Award Holder, be paid
with previously issued shares of Common Stock or the deduction of shares of
Common Stock to be issued in connection with this Award.
        11. No Assignments. Neither this restricted stock unit agreement, nor
this Award nor any other rights and privileges granted hereby shall be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of law of descent and distribution. Upon any attempt to so transfer, assign,
pledge, hypothecate or otherwise dispose of this restricted stock unit
agreement, this Award or any other right or privilege granted hereby contrary to
the provisions hereof, this restricted stock unit agreement, this Award and all
of such rights and privileges shall immediately become null and void provided
however, that the Award Holder may transfer an Award to any “family member” (as
such term is defined in Section A.1(a)(5) of the General Instructions to Form
S-8 under the Securities Act of 1933, as amended (“Form S-8”)), to trusts solely
for the benefit of such family members and to
3



--------------------------------------------------------------------------------



partnerships in which such family members and/or trusts are the only partners;
provided that the transfer is pursuant to a gift or a domestic relations order
to the extent permitted under the General Instructions to Form S-8 and provided
further, that such transferee acknowledges and agrees that the Award remains
subject to all of the terms and conditions of this Agreement and the Plan.
        12. Other Programs. Nothing contained in this restricted stock unit
agreement shall affect the right of the Award Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance, profit-sharing or other employee benefit plan or program of
the Corporation or of any Subsidiary of the Corporation.
        13. The Plan. The Award hereby granted is subject to, and the
Corporation and Award Holder agree to be bound by all of the terms and
conditions of the Plan as the same may be amended from time to time in
accordance with the terms thereof, but no such amendment may adversely affect
the Award Holder’s rights under this restricted stock unit agreement. Award
Holder acknowledges receipt of a complete copy of the Plan.
        14. Committee Authority. All questions arising under the Plan or under
this restricted stock unit agreement shall be decided by the Committee in its
total and absolute discretion. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this restricted stock unit
agreement, all of which shall be binding upon the Award Holder to the maximum
extent permitted by the Plan.
        15. Consideration. The consideration for the rights and benefits
conferred on Award Holder by this Award are the services rendered by the Award
Holder after and not before the grant of this Award.
        16. Applicable Law. This Award has been granted as of the effective date
set forth above at Los Angeles, California, and the interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
California.
DUCOMMUN INCORPORATED






By: ____________________________________
            Chief Executive Officer






By: ____________________________________
            Secretary  






              __________________________________
                  Award Holder
4

